DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

6.	Claims 1, 3, 4, 6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. (US 2017/0325124 A1, hereinafter “Mitra”) in view of Sreeramoju (US 2016/0191400 A1) and Yao et al (US 2017/0222943 A1, hereinafter “Yao”).
 	Regarding claim 1, Mitra teaches a processor apparatus configured to support non-sequential delivery of data packets, the processor apparatus (Modem Device, 112 of fig. 1B, figs. 2-8, ¶ [0077]) comprising: a first data interface (132 of fig. 1B, ¶ [0089], figs. 3 and  7); a second data interface (interconnectivity Bus 116 of fig. 1B) configured to interface to another processor apparatus (Application processor, 114 of fig. 1B, ¶ [0073], figs. 3-8); a data processing element; and a non-transitory computer-readable medium comprising one or more instructions when executed by the data processing element, causes the processor apparatus to: determine whether to provide the data packets to the another processor apparatus in a non-sequential order (¶ [0066], ¶ [006], ¶ [0093], the modem processor 324 may send out of order packets to the application processor 314 for buffering in application processor memory 328 (e.g., one or more application processor buffers 338). Fig. 4, ¶ [0111], ¶ [0102], the modem processor 324 detects one or more criteria (e.g., at least a threshold data rate, activation of LWA, DC-LTE, etc.), the modem processor 324 may switch to an expanded reordering mode, where the modem processor 324 performs reordering in application processor memory 328 and/or where the application processor 314 performs reordering (e.g., reordering assistance or all reordering, ¶ [0066], the application processor (e.g., host) may perform reordering without the modem performing any reordering.  For example, 
the application processor may perform reordering based on sequence numbers);  provide, based on the determination, the data packets to the another processor apparatus in a non-sequential order (¶ [0066] and ¶ [0102]), the data packet comprising information relating to a transport order associated with a subset of the data packets that are designated for a particular first or second application; and cause the another processor apparatus to route the subset of data packets to the particular application in a sequential order determined based at least on the transport order and a link/bearer ID/order ( ¶ [0059], In some configurations, out of order data may be transmitted to the application processor (e.g., host) with reordering information.  In some configurations, the reordering information may include link and bearer IDs in metadata per packet.  ¶ [0066], the application processor (e.g., host) may perform reordering without the modem performing any reordering. ¶ [0105], the data structure(s) may be constructed and/or indexed based on the reordering information (e.g., sequence number(s), link indicator(s), and/or bearer indicator(s), etc.). Fig. 20, ¶ [0180], modem processor 324 may reorder data packets received on a single link but not across links.  Ordered packets in a single link may be out of order (between links) at the PDCP layer (for LWA/DC, for example). The modem processor 324 may send one or more of the following reordering information with every data packet transmitted to the application processor (e.g., host): link indicator (e.g., link ID), bearer indicator (e.g., bearer ID), and/or sequence number.  ¶ [0189], the reordering information (e.g., packet metadata) may contain information about the link on which it is received (e.g., LTE1, LTE2, Wi-Fi, etc.).  The application processor (e.g., application processor 314, host, etc.) may maintain a linked list per receive (Rx) link for a single bearer. ¶ [0200], the link ID field may indicate or identify a link (e.g., LTE, Wi-Fi, WLAN, etc.) The sequence number field may indicate a packet sequence number (e.g., a bearer-specific PDCP sequence number) corresponding to the packet, ¶ [0127], HLOS network stack 750 may implement TCP/IP protocols, ¶ [0138], the modem device reorders the events according to sequence number).
	Mitra does not explicitly teach determine whether the another processor apparatus supports nonsequential delivery of data packets.
However, Mitra teaches the modem processor determines whether to provide the data packets to the another processor apparatus in a non-sequential order based on a criteria (¶ [0102], the modem processor 324 may operate in a modem processor exclusive reordering mode, where the modem processor 324 performs packet reordering (only in modem memory 340, for example) and only submits in-order packets to the application processor 314.  In a case that the modem processor 324 detects one or more criteria (e.g., at least a threshold data rate, activation of LWA, 
DC-LTE, etc.), the modem processor 324 may switch to an expanded reordering 
mode, where the modem processor 324 performs reordering in application 
processor memory 328 and/or where the application processor 314 performs 
reordering (e.g., reordering assistance or all reordering).

 	Mitra does not explicitly teach data packets comprising information relating to a network port associated with a corresponding one of the first application or the second application operable by the another processor apparatus.
	However, it is well known in the art that the data packets comprise information relating to a network port associated with a corresponding application and an endpoint-to-endpoint transport order associated with a subset of data packets that are designated for a particular one of the first and second applications, and the data packets are routed to the application via the network port in a sequential order based on the transport order, as evidenced by as evidenced by figs. 3, 5, ¶ [0006], ¶ [0036], ¶ [0051] and ¶ [0053] of Sreeramoju.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to order and route data packets, associated with application(s), to the particular application(s) via the network port in a sequential order based on the endpoint-to-endpoint transport order the system of Mitra to keep track of the sequences of packets in different data flows (¶ [0051] and ¶ [0041] of Sreeramoju). 
	Mitra in view of Sreeramoju does not explicitly teach the data packet comprising information relating to an over-the-air transport order associated with at least some of the data packets that defines an order in which the data packets are transmitted relative 
	Yao teaches the data packet comprising information relating to an end-to-end transport order (e.g., TCP sequence order) associated with a subset of the data packets that are designated for a particular session (figs. 2-5, ¶ [0005], extracting, at the PDCP layer, a TCP sequence number for a TCP session in the data unit, and determining whether the TCP sequence number is in sequence in the TCP session.  Further, the method includes advancing, out of order of the PDCP sequence numbers, the data unit to the next process when the TCP sequence number is in sequence in the TCP session. Fig. 1, ¶ [0031], ¶ [0032], Figs. 2-4, ¶ [0072], the bodies of the data units with S1-S5 belong to TCP that uses for example TCP session sequence numbers to ensure in-sequence delivery. ¶ [0073], the TCP session tracker 480 tracks the next expected TCP session sequence numbers respectively for the TCP sessions TCP#1, TCP#2 and TCP#3. ¶ [0074] - ¶ [0078]); and an over-the-air transport order associated with at least some of the data packets that defines an order in which the data packets ¶ [0027], a WLAN device 107 in the WLAN 106 forms the plurality of data units with respective sequence numbers, such as layer 2 sequence numbers, and sends the plurality of data units to the electronic device 110. ¶ [0028], Fig. 1, where S3, S4, S5, S1, S2 defines an order in which the data packets are provided to L(N+1), Figs. 2 and 4); and cause the another processor apparatus to route the subset of data packets to the particular one of the first and second sessions via the network port on a transmission-by-transmission basis provided that the endpoint-to-endpoint transport order indicates that the subset of the data packets are sequentially contiguous with the data packets already sent to the particular one of the first and second sessions or with data packets stored in a memory of the another apparatus (figs. 1- 5, ¶ [0031], the L(N) protocol layer 150 (e.g., layer 2) may determine whether the specific data unit is in-sequence according to the sequence number.  When the specific data unit is in-sequence according to the sequence number, the specific data unit may be delivered for the next process, ¶ [0050], ¶ [0032], ¶ [0034], ¶ [0065], the PDCP layer 450 is configured to advance a specific data unit out of order of the PDCP sequence number to a next process, such as the IP layer 460, when the specific data unit is independent of one or more missing data units, ¶ [0067]-¶ [0070], where when the PDCP layer 450 receives a data unit, the data unit is buffered in the reorder buffer, ¶ [0072], the bodies of the data units with S1-S5 belong to TCP that uses for example TCP session sequence numbers to ensure in-sequence delivery. ¶ [0073], the TCP session tracker 480 tracks the next expected TCP session sequence numbers respectively for the TCP sessions TCP#1, TCP#2 and TCP#3, ¶ [0074], ¶ [0075], the PDCP layer 450 may extract the TCP session (e.g., TCP#2), and TCP session sequence number from the data unit with S3. In the example, the TCP session sequence number matches the next expected TCP session sequence number in the TCP session tracker 480 for TCP#2, thus the data unit with S3 is independent of the missing data unit. Then, the PDCP layer 450 may deliver the data unit with S3 to a next process, ¶ [0076], ¶ [0077]); store in the memory of the another apparatus the subset of the data packets provided that the endpoint-to-endpoint transport orders indicate that the subset of the data packets are not sequentially contiguous with data packets already sent or with data packets stored in the memory of the another apparatus (¶ 0074], the PDCP 450 may extract the TCP session (e.g., TCP#1), and TCP session sequence number from data unit with S2. The TCP session sequence number does not match the next expected TCP session sequence number in the TCP session tracker 480 for TCP#1, thus the data unit with S2 is not independent of the missing data unit. Thus, the data unit is buffered in the reorder buffer 470 to wait for a reception of the missing data unit).
	Thus, it would have been obvious to one of ordinary skill in the art to cause the another processor apparatus to route the subset of data packets to the particular one of the first and second applications via the network port on a transmission-by-transmission basis provided that the endpoint-to-endpoint transport order indicates that the subset of the data packets are sequentially contiguous with the data packets already sent to the particular one of the first and second applications or with data packets stored in a memory of the another apparatus, and to store in the memory of the another apparatus the subset of the data packets provided that the endpoint-to-endpoint transport orders indicate that the subset of the data packets are not sequentially contiguous with data packets already sent or with data packets stored in the memory of the another ¶ [0034], ¶ [0052] and ¶ [0078] of Yao).
 	Regarding claim 3, Mitra in view of Sreeramoju and Yao teaches the processor apparatus of Claim 1.
Mitra does not explicitly teach wherein the one or more instructions when executed by the processing element, further causes the processor apparatus to: provide a second set of data packets to the another processor apparatus in a second non-sequential order determined based on a second network address and/or network port and a second endpoint-to-endpoint transport order associated with the second application.
Sreeramoju teaches the well-kwon method of determining a non-sequential order based on at least one of a second network address and/or network port or a second endpoint-to-endpoint transport order associated with the second application (figs. 3, 5, ¶ [0006], ¶ [0036], ¶ [0051] and ¶ [0053]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine a non-sequential order based on at least one of a second network address and/or network port and a second endpoint-to-endpoint transport order associated with a second application in the system of Mitra in view of Sreeramoju and Yao to keep track of the sequences of packets in different data flows (¶ [0051] and ¶ [0041] of Sreeramoju). 
Regarding claim 4, Mitra in view of Sreeramoju and Yao teaches the processor apparatus of Claim 1, wherein the second interface comprises a shared memory interface with the another processor apparatus (Mitra: figs. 4, 7 and 8).

Mitra does not explicitly teach wherein the provision in the non-sequential order is further based on at least on a power consumption of either the processor apparatus or the another processor apparatus.
However, Mitra teaches the modem processor/the processor apparatus may bypass reordering and may deliver the non-sequential data packets to the another process to save power (¶ [0101], In some configurations, The modem processor 324 may determine to completely bypass the reordering logic of the modem processor 
324 (e.g., the modem processor 324 may not reorder buffers in either WAN links 
and may transmit packets as received from the network to the application 
processor (e.g., host)).  This may save any reordering processing in the modem 
CPU, hence saving power and memory). Mitra further teaches the modem processor may deliver the data packets in the non-sequential order based on one or more criteria (¶ [0102], ¶ [0171], In some configurations the modem processor 1824 may detect one or more criteria (e.g., a threshold data rate, activation of multi-link communication (e.g., LWA, DC-LTE, etc.) for one or more data streams, etc.) for switching from modem processor-based reordering to application processor-assisted or application processor-based reordering).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provision the non-sequential order, to the another processor apparatus, based on a power consumption of either the processor apparatus or the another processor apparatus in the system of Mitra in view of Sreeramoju and Yao to conserve power.
figs. 3-9 ), comprising: executing a plurality of applications (¶ [0084], the application processor 314 may execute one or more applications on the electronic device 302, ¶ [0072], ¶ [0102], the modem processor 324 may detect one or more criteria (e.g., a threshold data rate, activation of multi-link communication (e.g., LWA, DC-LTE, etc.) for one or more data streams, etc.); receiving sets of packets corresponding to various ones of the plurality of data flows, each of sets of data packets comprising: a second metadata indicative of a transport order associated with that set of data packets (figs. 6-9, 17, ¶ [0098] In some configurations, the reorderer 342a may determine the reordering information by reordering an out of order event ring based on sequence numbering); identifying, based on the second metadata of the data packets being non-sequentially contiguous, that a data packet associated with the one data flow of the plurality of data flows is missing; waiting to retrieve the data packets associated with the one data flow in response to the identifying; storing in a memory, the data packets whose second metadata is later in sequence from that of the missing data packet; and retrieving and routing the stored data packets associated with the data flow corresponding to ones of the plurality of applications when the at least one missing intervening data packets is successfully received (figs. 6-9, 17, ¶ [0098] In some configurations, the reorderer 342a may determine the reordering information by reordering an out of order event ring based on sequence numbering, ¶ [0063], The modem device may restart a reordering timer for the next valid hole.  In some configurations, all reordering logic may reside in the application processor (e.g., host).  For example, the application processor may include logic for running reordering timers, ¶ [0186], In the event that there is a hole and both links have packets of with a higher sequence number (SN) than expected, the application processor (e.g., host) may keep consuming data from the available lowest sequence number onwards. The application processor (e.g., host) may wait for packet arrival on the empty link (for a threshold amount of time, until timing out, for example, etc., ¶ [0102]).
	Mitra does not explicitly teach identifying a plurality of data flows corresponding to the executed plurality of applications, each of the sets of data packets comprising a first metadata indicative of a corresponding ones of the plurality of applications; retrieve and route the stored data packets associated with the data flow to the corresponding ones of the plurality of applications based on the first metadata, based at least on the at least one missing intervening data packet being successfully received.
	However, it is well-known in the art to identify a plurality of data flows corresponding to the plurality of applications based on a first metadata, retrieved from the data packet (i.e., network address and/or network port) and an endpoint-to-endpoint transport order (i.e., order defining an order of the packets within a corresponding set of data packets) associated with an application; and to retrieve and route the stored data packets associated with the one data flow to the corresponding application based on the first metadata, and based at least on the at least one missing intervening data packet being successfully received, as evidenced by figs. 3, 5, ¶ [0006], ¶ [0036], ¶ [0051] and ¶ [0053] of Sreeramoju.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to identify a plurality of data flows corresponding to the plurality of applications based on a network address and/or network port an endpoint-to-endpoint transport order associated with an application and to retrieve and route the stored data ¶ [0051] and ¶ [0041] of Sreeramoju). 
	Mitra does not explicitly teach each set of data packets comprising a third metadata indicative of another transport order associated with the plurality of data flows, the another transport order defining an order in which the data packets were transmitted.
 	 Yao teaches each set of data packets comprising a second metadata (indicating transport order defining an order of the packets within a corresponding set of data packets (¶ [0036], the TCP can reorder based on session sequence numbers. The additional session sequence numbers can be used to control the in-sequence delivery by session.  For example, the L(N) protocol layer 150 extracts higher level information from body of the data unit, such as session sequence numbers, and uses the higher level information to assist reordering.  In another example, data units of UDP can include position information in data units at an application level to assist in-sequence delivery. ¶ [0063], ¶ [0072], the bodies of the data units with S1-S5 belong to TCP that uses for example TCP session sequence numbers to ensure in-sequence delivery. ¶ [0073], the TCP session tracker 480 tracks the next expected TCP session sequence numbers respectively for the TCP sessions TCP#1, TCP#2 and TCP#3. ¶ [0074]-¶ [0078], Figs. 1-3, Fig. 4) and a third metadata indicative of another transport order associated with the plurality of data packets, the another transport order defining an order in which the data packets were transmitted  (¶ [0027], a WLAN device 107 in the WLAN 106 forms the plurality of data units with respective sequence numbers, such as layer 2 sequence numbers, and sends the plurality of data units to the electronic device 110. ¶ [0028], Fig. 1, where S1, S2, S3, S4, S5 defines an order in which the data packets are transmitted Figs. 2 and 4); identifying, based on the second metadata of the data packets being non-sequentially contiguous, that a data packet associated with the one data flow of the plurality of data flows is missing; storing in a memory, the data packets whose second metadata is later in sequence from that of the missing data packet; and retrieving and routing the stored data packets associated with the one data flow to the corresponding application based on the missing intervening data packet being successfully received (¶ [0073]- ¶ [0077])
 	Thus, it would have been obvious to one of ordinary skill in the art to include multiple metadata indicative of multiple transport orders associated with plurality of data flows in the system of Mitra in view of Sreeramoju to reduce delay (¶ [0034], ¶ [0052] and ¶ [0078] of Yao).
 	Regarding claim 18, Mitra in view of Sreeramoju and Yao teaches the method of Claim 17, further comprising identifying the at least one missing intervening data packets based on the endpoint-to-endpoint transport order (Mitra: ¶ [0186], In the event that there is a hole and both links have packets of with a higher sequence number (SN) than expected, the application processor (e.g., host) may keep consuming data from the available lowest sequence number onwards. The application processor (e.g., host) may wait for packet arrival on the empty link (for a threshold amount of time, until timing out, for example, etc.).
7.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra in view of Yao and Sreeramoju.
Regarding claim 8, Mitra teaches a processor apparatus (Application processor, 114 of fig. 1B, ¶ [0073], figs. 3-8) configured to receive non-sequential delivery of data packets, the processor apparatus comprising: a first interface (interconnectivity Bus 116 of fig. 1B) configured to receive a plurality of data packets (figs. 3 and 7, ¶ [0093]); a memory structure; a digital processor (figs. 3 and 7); and a non-transitory computer-readable medium comprising one or more instructions which when executed by the digital processor, causes the processor apparatus to: execute a plurality of applications (¶ [0084], the application processor 314 may execute one or more applications on the electronic device 302, ¶ [0072], ¶ [0102], the modem processor 324 may detect one or more criteria (e.g., a threshold data rate, activation of multi-link communication (e.g., LWA, DC-LTE, etc.) for one or more data streams, etc.);  where each data flow of the plurality of data flows (figs. 8, 9, ¶ [0102], the modem processor 324 may detect one or more criteria (e.g., a threshold data rate, activation of multi-link communication (e.g., LWA, DC-LTE, etc.) for one or more data streams, etc.)); comprises a subset of the plurality of data packets (figs. 8, 9); determine a second packet order for the plurality of packets (¶ [0059], In some configurations, out of order data may be transmitted to the application processor (e.g., host) with reordering information.  In some configurations, the reordering information may include link and bearer IDs in metadata per packet.  ¶ [0105], the data structure(s) may be constructed and/or indexed based on the reordering information (e.g., sequence number(s), link indicator(s), and/or bearer indicator(s), etc.). Fig. 20, ¶ [0180], ¶ [0200], the link ID field may indicate or identify a link (e.g., LTE, Wi-Fi, WLAN, etc.) The sequence number field may indicate a packet sequence number (e.g., a bearer-specific PDCP sequence number) corresponding to the packet, ¶ [0127], HLOS network stack 750 may implement TCP/IP protocols, ¶ [0138], the modem device reorders the events according to sequence number);  the second packet order received at a second portion of the memory structure (figs. 7, 8, 9, 12 and 20), and provide the plurality of data packets to the plurality of applications in accordance with the second data packet order (fig. 20, ¶ [0091], ¶ [0093], the modem processor 324 may send out of order packets to the application processor 314 for buffering in application processor memory 328 (e.g., one or more application processor buffers 338). ¶ [0094], In some configurations, the application processor 314 may include and/or implement a reorderer 342b. ¶ [0097], The application processor 314 may provide (e.g., consume, process, utilize, etc.) the portion of the set of first data packets and/or the portion of the second set of data packets in accordance with the first reordering information and/or the second reordering information, ¶ [0098] In some configurations, the reorderer 342a may determine the reordering information by reordering an out of order event ring based on sequence numbering, ¶ [0104], ¶ [0105] and ¶ [0180] - ¶ [0186]); and provide the plurality of data packets to applications in accordance with the second data packet order (figs. 20, 6, 17, ¶ [0180] - ¶ [0186], ¶ [0084], ¶ [0102]).
 	Mitra does not explicitly teach responsive to the respective subset being successfully received, determine a first data packet order for the respective subset; the first packet order received at a first portion of the memory structure; and re-order the respective subset according to the first data packet order; provide the each data flow in accordance with the re-ordered subset of the plurality of data packets provided that the re-ordered subset of the plurality of data packets are sequentially contiguous with the data packets already sent to the corresponding one of the plurality of applications; store in the memory structure the re-ordered subset of the plurality of data packets provided 
	Yao teaches determine first data packet order for a respective subset, the first data packet order received at a first portion of memory structure (figs. 2-5, ¶ [0005], extracting, at the PDCP layer, a TCP sequence number for a TCP session in the data unit, and determining whether the TCP sequence number is in sequence in the TCP session.  Further, the method includes advancing, out of order of the PDCP sequence numbers, the data unit to the next process when the TCP sequence number is in sequence in the TCP session. ¶ [0072]- ¶ [0078]); a second data packet order for the plurality of data packets, the second data packet order received at a second portion of the memory structure (figs. 2-5, ¶ [0065], ¶ [0067], the PDCP layer 450 is configured to reorder the data units according to the PDCP sequence numbers.  In an example, the PDCP layer 450 uses a reorder buffer 470 having a reordering window to reorder data units), and provide the each data flow in accordance with the re-ordered subset of the plurality of data packets provided that the re-ordered subset of the plurality of data packets are sequentially contiguous with the data packets already sent to the corresponding one of the plurality of sessions (figs. 1- 5, ¶ [0031], the L(N) protocol layer 150 (e.g., layer 2) may determine whether the specific data unit is in-sequence according to the sequence number.  When the specific data unit is in-sequence according to the sequence number, the specific data unit may be delivered for the next process, ¶ [0050], ¶ [0032], ¶ [0034], ¶ [0065], the PDCP layer 450 is configured to advance a specific data unit out of order of the PDCP sequence number to a next process, such as the IP layer 460, when the specific data unit is independent of one or more missing data units, ¶ [0067]-¶ [0070], where when the PDCP layer 450 receives a data unit, the data unit is buffered in the reorder buffer, ¶ [0072], the bodies of the data units with S1-S5 belong to TCP that uses for example TCP session sequence numbers to ensure in-sequence delivery. ¶ [0073], the TCP session tracker 480 tracks the next expected TCP session sequence numbers respectively for the TCP sessions TCP#1, TCP#2 and TCP#3, ¶ [0074], ¶ [0075], the PDCP layer 450 may extract the TCP session (e.g., TCP#2), and TCP session sequence number from the data unit with S3. In the example, the TCP session sequence number matches the next expected TCP session sequence number in the TCP session tracker 480 for TCP#2, thus the data unit with S3 is independent of the missing data unit. Then, the PDCP layer 450 may deliver the data unit with S3 to a next process, ¶ [0076], ¶ [0077]); provide the or-ordered subset of the plurality of data packets, and the plurality of data packets to the plurality of sessions in accordance with the second data packet order (figs. 2-5, ¶ [0067]-¶ [0078], When the data unit has the sequence number of the header slot, the data unit is delivered to the next process, and the header slot of the reordering window is updated for example to the next slot); and store in the memory structure the re-ordered subset of the plurality of data packets provided that the first data packet order indicates that the re-ordered subset of the plurality of data packets is not sequentially contiguous with the data packets already sent to the corresponding one of the plurality of sessions (¶ 0074], the PDCP 450 may extract the TCP session (e.g., TCP#1), and TCP session sequence number from data unit with S2. The TCP session sequence number does not match the next expected TCP session sequence number in the TCP session tracker 480 for TCP#1, thus the data unit with S2 is not independent of the missing data unit. Thus, the data unit is buffered in the reorder buffer 470 to wait for a reception of the missing data unit), wherein the first data packet order defines a relationship between packets of the subset of packets within a corresponding data flow (¶ [0036], the TCP can reorder based on session sequence numbers. The additional session sequence numbers can be used to control the in-sequence delivery by session.  For example, the L(N) protocol layer 150 extracts higher level information from body of the data unit, such as session sequence numbers, and uses the higher level information to assist reordering.  In another example, data units of UDP can include position information in data units at an application level to assist in-sequence delivery. ¶ [0063], ¶ [0072], the bodies of the data units with S1-S5 belong to TCP that uses for example TCP session sequence numbers to ensure in-sequence delivery. ¶ [0073], the TCP session tracker 480 tracks the next expected TCP session sequence numbers respectively for the TCP sessions TCP#1, TCP#2 and TCP#3. ¶ [0074]-¶ [0078], Figs. 1-3, Fig. 4), and wherein the second data packet order defines an order in which the plurality of data packets are transmitted (¶ [0027], a WLAN device 107 in the WLAN 106 forms the plurality of data units with respective sequence numbers, such as layer 2 sequence numbers, and sends the plurality of data units to the electronic device 110. ¶ [0028], Fig. 1, where S1, S2, S3, S4, S5 defines an order in which the data packets are transmitted Figs. 2 and 4).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine a first data packet order for the respective subset; re-order the respective subset according to the first packet order and to provide the ¶ [0034], ¶ [0052] and ¶ [0078] of Yao).
Mitra does not explicitly teach identify a plurality of data flows from another processor apparatus, the plurality of data flows corresponding to the plurality of applications, and provide the each data flow to the corresponding one of the plurality of applications in accordance with the re-ordered subset of the plurality of the data packets.
	However, it is well-known in the art to identify a plurality of data flows corresponding to the plurality of applications, and provide the each data flow to a corresponding one of the plurality of applications in accordance with the re-ordered subset of the plurality of packets, as evidenced by figs. 3, 5, ¶ [0006], ¶ [0036], ¶ [0051] and ¶ [0053] of Sreeramoju.
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to identify a plurality of data flows from the another processor apparatus, the plurality of data flows corresponding to the plurality of applications, ¶ [0051] and ¶ [0041] of Sreeramoju).
Regarding claim 9, Mitra in view of Yao and Sreeramoju teaches the processor apparatus of Claim 8, wherein the first interface comprises a shared memory interface with another processor apparatus (Mitra: figs. 7-9).
 	Regarding claim 10, Mitra in view of Yao and Sreeramoju teaches the processor apparatus of Claim 9, wherein the shared memory interface comprises one or more transfer descriptor rings (TDR) (Mitra: figs. 8, 9, ¶ [0135], the application processor (e.g., host) transfer ring 896 read pointer may be updated 882 for the application processor (e.g., host) to replenish transfer ring elements (TREs).).
 	Regarding claim 11, Mitra in view of Yao and Sreeramoju teaches the processor apparatus of Claim 9, wherein the shared memory interface comprises a memory configured to store networking metadata (Mitra: ¶ [0099], the reordering information may be provided as metadata with the data packets, ¶ [0193], The packet metadata 2189 and/or packet data of one or more packets may be stored in the hash table 2177).
 	Regarding claim 12, Mitra in view of Yao and Sreeramoju teaches the processor apparatus of Claim 10, wherein the non-transitory computer-readable medium comprising one or more instructions further comprises instructions that when executed by the digital processor, causes the processor apparatus to identify one or more missing intervening data packets associated with a data flow; and store the data packets until Mitra: ¶ [0063], The modem device may restart a reordering timer for the next valid hole.  In some configurations, all reordering logic may reside in the application processor (e.g., host).  For example, the application processor may include logic for running reordering timers, ¶ [0186], In the event that there is a hole and both links have packets of with a higher sequence number (SN) than expected, the application processor (e.g., host) may keep consuming data from the available lowest sequence number onwards. The application processor (e.g., host) may wait for packet arrival on the empty link (for a threshold amount of time, until timing out, for example, etc.)).
 	Regarding claim 13, Mitra in view of Yao and Sreeramoju teaches the processor apparatus of Claim 10, wherein the non-transitory computer-readable medium comprising one or more instructions further comprises instructions that when executed by the digital processor, causes the processor apparatus to identify one or more missing intervening data packets associated with a data flow, as set forth above.
Mitra does not explicitly teach request re-transmission of the one or more missing intervening data packets.
However, Mitra teaches the modem processor 324 may receive packets 
out of order due to packet loss, packet retransmission, etc. (¶ [0091]),
Therefore, it is obvious that the processor apparatus of Mitra in view of Sreeramoju requests re-transmission of the one or more missing intervening data packets 	
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitra in view of Sreeramoju and Yao as applied to claim 1 or 8 above, and further in view of Mustafa (US 2010/0097931 A1).
Regarding claim 7, Mitra in view of Sreeramoju and Yao teaches the processor apparatus of Claim 1, wherein the modem processor may deliver the data packets in the non-sequential order based on one or more criteria (Mitra: ¶ [0102], ¶ [0171], In some configurations the modem processor 1824 may detect one or more criteria (e.g., a threshold data rate, activation of multi-link communication (e.g., LWA, DC-LTE, etc.) for one or more data streams, etc.) for switching from modem processor-based reordering to application processor-assisted or application processor-based reordering).
Mitra does not explicitly teach delivering the data packets in the non-sequential order based at least on one or more priorities of an application of the another processor apparatus.
Mustafa teaches prioritizing packet types based on an application (¶ [0102], packet flows defined by the type of application, e.g., VOIP, Email, etc., may be given different priorities based on the desired QoS. packets for VOIP may be transmitted before packets for the Email application).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to deliver the data packets in the non-sequential order based at least on one or more priorities of an application of the another processor apparatus in the system of Mitra in view of Sreeramoju and Yao to improve the flow of the packets (¶ [0102] of Mustafa).
9.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra in view of Yao and Sreeramoju as applied to claim 8 above, and further in view of Mustafa.
Regarding claims 14 and 15, Mitra in view of Yao and Sreeramoju teaches the processor apparatus of Claim 8.
Mitra in view of Yao and Sreeramoju does not explicitly teach wherein the non-transitory computer-readable medium comprising one or more instructions further comprises instructions that when executed by the digital processor, causes the processor apparatus to notify another processor apparatus of one or more prioritized packet types.
Mustafa teaches prioritizing packet types based on an application (¶ [0102], packet flows defined by the type of application, e.g., VOIP, Email, etc., may be given different priorities based on the desired QoS. packets for VOIP may be transmitted before packets for the Email application).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to notify another processor apparatus of one or more prioritized packet types based on an application in the system of Mitra in view of Sreeramoju to improve the flow of the packets (¶ [0102] of Mustafa).
Allowable Subject Matter
10.	Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
11.	Applicant’s arguments filed on May 26, 2021 have been considered but they are not persuasive.
12.	On pages 8-11 of Arguments/Remarks, Applicant argues “…However, Yao does not describe how to process data packets that are dependent on earlier-sequenced data 
	Examiner respectfully disagrees and submits that Yao teaches withholding packets from the application that are out of sequence and storing those packets in a memory until a missing packet is received (Figs. 3-5, ¶ [0072], the bodies of the data units with S1-S5 belong to TCP that uses for example TCP session sequence numbers to ensure in-sequence delivery. ¶ [0073], the TCP session tracker 480 tracks the next expected TCP session sequence numbers respectively for the TCP sessions TCP#1, TCP#2 and TCP#3, ¶ [0074], the PDCP 450 may extract the TCP session (e.g., TCP#1), and TCP session sequence number from data unit with S2. The TCP session sequence number does not match the next expected TCP session sequence number in the TCP session tracker 480 for TCP#1, thus the data unit with S2 is not independent of the missing data unit. Thus, the data unit is buffered in the reorder buffer 470 to wait for a reception of the missing data unit, ¶ [0075]-¶ [0077]).
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/MANDISH K RANDHAWA/Examiner, Art Unit 2477